 546DECISIONSOF NATIONALLABOR RELATIONS BOARDSierra Academy of Aeronautics,Inc. and Rolland Wellerand JerryWeller d/b/aTransamerican EmployersGroup,Inc.'andBrotherhood of Teamsters & AutoTruck Drivers,Local 70,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case 20-CA-5447May 20, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn January 19, 1970, Trial Examiner Maurice Alexan-dre issued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in and wereengaging in certain unfair labor practices and recom-mending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer'sDecision.He also found that theRespondents had not engaged in certain other unfairlabor practices alleged in the complaint and recommend-ed that such allegations be dismissed. Thereafter, theRespondents filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the General Counselfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and the briefs, and the entire recordin this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the Board hereby adopts asitsOrder the Recommended Order of the Trial Examiner,asmodified herein, and orders that the Respondent,Sierra Academy of Aeronautics, Inc., Oakland, Califor-nia, its officers, agents, successors,- and assigns, andthe Respondents, Rolland Weller and Jerry Weller, d/b/aTransamerican Employers Group, Inc., their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order,as so modified:1.Delete paragraph A, 2(a) of the RecommendedOrder and substitute therefore the following:"Offer to Edward A. Lloyd immediate and full rein-statement to his former job, or if his job no longer'Although at the hearing, the Trial Examiner granted the Respondents'motion to amend the caption, he inadvertently failed to do so in hisdecisionWe hereby amend the Trial Examiner's decision to reflectthat the correct name of the firm under which the Wellers do businessis Transamerican Employers Group, Incexists, to a substantially equivalent position, and makehim whole for any loss of earnings he may have sufferedby reason of Respondent's discrimination against him,in the manner set forth in The Remedy section ofthe Trial Examiner's Decision."2.Delete the seventh indented paragraph of AppendixA and-substitute the following:WE WILL offer to take back Edward A. Lloydto his old job, or if that job no longer exists,to a substantially equivalent position, and pay himfor all the wages he lost because of his discharge.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in San Francisco, California, on September 9,1969, upon a complaint issued June 24, 1969,'allegingthat Respondents had violated Sections 8(a)(1) and (3)of the National LaborRelationsAct, as amended, byengaging in unlawful interference, restraint, and coer-cion, and by the unlawful discharge of Edward A.Lloyd. In their respective answers, Respondent Sierraand Respondents Rolland and Jerry Weller denied thecommission of the alleged unfair labor practices.Upon the entire record, my observation of the witness-es, and the brief filed by Sierra on behalf of the Respond-ents,Imake the following:FINDINGS AND CONCLUSIONS'1.THE UNFAIR LABOR PRACTICESA. IntroductionRespondent Sierra is a California corporation withitsplace of business located in Oakland, California,where it is engaged in providing aeronautical pilot trainingservices to individuals.At the time material herein,Sierra employed about eight rank-and-file flight instruc-tors, and its admitted supervisors included the following:President Norris N. Everett, Sr. (hereafter referred toas Everett), Vice President Norris N. (Skip) Everett,Jr.,Director of Flight Operations Burgess, and ChiefFlight Instructor Cohen. Respondents Rolland and JerryWeller, doing business as Transamerican EmployersGroup, Inc., are engaged in providing counseling servicesin labor relations to various employers throughout theState of California, and admittedly were the agentsof Respondent Sierra at all times material herein.Beginning on or about November 1, 1968, RespondentSierra's rank-and-file flight instructors held a series ofmeetings at the home of Employee Lloyd to discuss'Based on an original and an amended charge filed on February19 andApril 7, 1969, respectively.4No issue of commerce is presented The complaint alleged andthe answers, by their failure to deny, have admitted facts which,Ifind, establish that Respondent Sierra is an employer engaged inoperations affecting commerce within the meaning of the Act I furtherfind that Brotherhood of Teamsters & Auto Truck Drivers, Local 70,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (hereinafter called the Union) is a labor organiza-tion within the meaning of the Act182 NLRB No. 82 SIERRA ACADEMY OF AERONAUTICS547their grievances relating to salaries and days off. Onor about December 1, 1968, and again about two weekslater, the employees met with a representative of theUnion. At the lattermeeting,union authorization cardswere signed by employees. Thereafter, the Union fileda petition for certification and a Board election wasscheduled for February 18, 1969.3B. Interference,Restraint, and Coercion1.By Everett and BurgessEmployee Lloyd testified without contradiction thatat a weeklymeeting ofinstructorswithBurgess andCohen held about 2 or 3 weeks after the authorizationcards weresigned,the instructors stated that they feltthe need for representation in order to be effective;and that Burgess suggested that they seek representationby the Pilots' Association which represented the employ-ees of a number of airlines. Lloyd further testifiedwithout contradiction that at another weekly instructors'meeting with Burgess and Cohen held about the endof January, after the notice of election had been postedon Sierra's bulletin board,Burgess asked the employeeswhy they had selected the Teamsters; thatBurgessexpressed the opinion that the Teamsters, who wereengaged in picketing at the college attended by hisson,were not the union which the employees neededto represent them; and that he also stated that Everetthad stated that if the employees did not like their condi-tions of employment,, they couldleave and obtain jobselsewhere.Employee Hart testified without contradictionthat Burgess stated that he would not want to be associat-ed with the Union. Employee Hart further testifiedwithout contradiction that sometime between the timethe authorization cards were signed in December 1968and the election held on February 18, he was toldby Burgess that the latter did not feel that the employeesshould be represented by the Teamsters;and that duringthe same period, Everett told him that he would notresist the Union if the employees wanted it, but thatitwould not be his choice if he were in their position.The complaint alleged that Burgess and Everett unlaw-fully told employees which union they should chooseto represent them.Respondents contend that the recordcontains no testimony supporting the allegation relatingto Everett. The contention is without merit. I creditHart's uncontradicted testimony and find that Everettmade the statement attributed to him.Respondents donot deny,and I find,that Burgess made the statementsattributed to him. Respondents'position is that inexpressing disapproval of the Union,Burgesswasexpressing only his personal opinion.I reject the conten-tion and find that since Burgess was an admitted supervi-sor,Respondent Sierra is responsible for unlawful con-duct on his part.4All dates referred to hereafter relate to 1969 unless otherwise stated.The record does not supportRespondents'claim that Burgess "wasoriginally included-in thebargaining unit" Even if it did, that circum-stance would be irrelevantI further find that the disapproval expressed by Bur-gess and Everett respecting the employees'selectionof the Union interfered with their statutory right toselect a collective-bargaining representative of their ownchoosing, thereby violating Section 8(a)(1) of the Act.Although Everett told Hart that he would not opposethe Union if the employees wanted it, that reassurancewas belied by his statement, disclosed to the employeesby Burgess, that they could leave if they did not liketheir conditions of employment. Viewed in such a coer-cive context and in the additional light of Respondents'other violations, discussed below, Sierra's attempt topersuade the employees to withdraw their support ofthe Union conveyed to them the idea that they mightsuffer economic consequences if they selected the Unionas their bargaining representative. Cf.Vernon Steel Prod-ucts Co., Inc.,146 NLRB 1115.2.By Vice President Norris N. (Skip) Everett, Jr.During the second or third week in January, employeeShepson,who had signed a union authorization card,informed Everett and Vice President Newcomb thathe opposed the Union,that he had made his feelingsplain to the other employees, that the employees weredivided, and that the vote might be unfavorable tothe Union. On January28, as a result of his negligencewhile piloting one of Sierra's airplanes,Shepson wasinvolved in an accident which resulted in damage tothe aircraft.Shepson admitted his responsibility andoffered to pay the $500 deductible on Sierra's insurancepolicy. Everett did not accept the offer. On February14,Shepson and Vice president Everett drove to acoffeeshop where the latter told Shepson that he wouldnot be required to pay the deductible and need notworry about any letter concerning the accident whichmight be received from the Federal Aviation Agency.Everett, Jr., then asked Shepson what he thought wouldbe the outcome of the election scheduled for February18.When Shepson expressed the view that the Unionwould win, Everett, Jr., asked which employees werein favor of the Union. After Shepson named thosesupporting the Union, Everett, Jr., thanked him andsaid,"I think in the next weekend there may be somethings that will take place that may be a little bit unusual,but we don't want you to get upset."Later that day, Shepson learned from employee Lloydthat the latter had been discharged. About 8 p.m. thatnight,Everett, Jr., telephoned Shepson and said thatalthough Sierra had told Lloyd that Shepson's casewas still pending before the FAA, Shepson had nothingto worry about. On the day of the election, PresidentEverett asked Shepson to act as Sierra's observer, buthe declined. About a week or 10 days after the election,Shepson told Everett Jr. that he had voted for theUnion because of Sierra's action in discharging Lloydfor supporting the Union. Everett, Jr., replied that therewas good cause for the discharge. When Shepson thenpointed out that he had not been a union supporterand had not been discharged, Everett, Jr., replied that 548DECISIONSOF NATIONALLABOR RELATIONS BOARDSierra was still waiting for a letter from the FAA regard-ing the outcome of Shepson's case.The complaint alleged that Vice President Everettunlawfully interrogated Shepson, promised benefits tohim if he would oppose the Union, and threatenedhim with disciplinary action because of his supportof the Union. Respondents do not deny, and I find,that the foregoing conversations took place as Shepsontestified without contradition. Respondents assert, how-ever, that Shepson "volunteered" his comments and'views, and that Vice President Everett made no unlawfulpromises of benefit or threats. The record clearly estab-lishes that Vice President Everett interrogated Shepsonconcerning the expected outcome of the election andthe names of the employees who favored the Union.It is equally clear from the record that in advisingShepson that he would not be required to pay thedeductible and in reassuring him that his. job was notin jeopardy despite his accident, Everett, Jr., wasattempting to persuade Shepson to adhere to hisexpressed opposition to the Union. No other conclusionisreasonably compatible with Sierra's revocation ofthe promised job assurances after it learned that Shepsonhad voted for the Union. I find that the coercive interro-gation, promises of benefit, and the withdrawal of assur-ance that Shepson would not be discharged constitutedunfair labor practices prohibited by Section 8(a)(1) ofthe Act.3.By RespondentsJerryand Rolland Wellera.The conversation with employees Buttler and WardOn February 15, Respondent Jerry Weller went tothe home of employee Arlis Buttler to see him pursuantto arrangements made during a telephone conversationwith the latter's wife on the preceding day. Those presentwere Buttler, his wife, and employee Ward. ButtlerandWard testified thatWeller stated that he wishedto obtain information for an insurance plan that hewas preparing on behalf of Sierra which would be entirelypaid for by the latter and was to be effective April1;thatWeller further stated he had been trying toreachWard and another of Sierra's employees; thathe removed from his briefcase an insurance bookletcontaining Sierra's current insurance plan; that Wellerbegan to discuss unfavorable union experiences whichhe had had; that in response to Buttler's inquiry asto how he should vote in the forthcoming election,Weller stated that he would not vote for the Unionbecause his insurance plan was far better than anythingthe Union could offer; and that when Ward expresseddoubt that the Union would win the election, Wellerasked, "how come is that?" According to Ward, theconversation lasted about an hour and a half.Chief Flight Instructor Cohen testified that he wastold by Everett that the Wellers planned to discusstheUnion with each of Sierra's instructors, and thatthe subject of insurance would be used as a meansof beginning the conversation.Weller testified that hehad made the telephone call to Buttler's home in responseto a message instructing him to call a number regardinginsurance; that it turned out to be that of Buttler;that when he arrived at the latter's residence, he learnedthat Buttler and Ward were employed as flight instructorsby Sierra; that Buttler directed the course of the conver-sation; that they talked briefly about insurance; andthat when union matters were brought up, Weller excusedhimself and left within 15 minutes after his arrival.The complaint alleges that Respondents, through JerryWeller, unlawfully interrogated , employees regardingtheir support for the Union, and unlawfully promisedemployees increased insurance benefits if they aban-doned their union activity. Respondents contend thatthe record fails to support these allegations since Weller'svisitwas for the purpose of discussing insurance andthe subject of unions was raised by Buttler and Ward.Ido not credit Weller's testimony. He was evasiveabout the extent to which he has been active in represent-ing employers; he admittedly had discussed a businessmatter with Sierra only two or three days before hisvisit to Buttler's home; he did not deny having a Sierrainsurance brochure with him at the time of the visit;nor did he deny that he had attempted to reach Wardand another Sierra employee. In view of these facts,itstrains credulity forWeller to say that he was notaware of Buttler's employment by Sierra prior to thevisit.And since he did not specifically deny any ofthe remarks attributed to him by Buttler and Ward,both of whom testified in a straightforwardmanner,I credit their version of conversation and find that Wellermade such remarks.Contrary to the General Counsel's contention, I findthatWeller did not engage in unlawful interrogationwhen, in response to Ward's volunteered opinion thatthe Union would not win the election, he merely askedwhy he so believed. However, I find -that by holdingout to Buttler and Ward the possibility of increasedinsurance benefits in order to induce them to vote againstthe Union, Jerry Weller engaged in conduct prohibitedby Section 8(a)(1) of the Act. ..,I further find that Respondents are all. responsiblefor such conduct. Since Jerry Weller was an admittedagent of Sierra, it was bound by his conduct.Clarkev.N.L.R.B.,410 F.2d 756 (C.A. 4). Moreover, it isclear from Cohen's - testimony, which constituted anadmission binding on Sierra,-, that Sierra knew aboutWeller's plan to use the subject of insurance as a methodof attempting to influence employees to oppose theUnion. The record contains nothing to show that Sierratook any steps to stop or disavow Weller's plan. Sierrais thus liable for such conduct.Lake Butler ApparelCo., 158 NLRB 863,.874. As for the Wellers, doingbusiness as Transamerican Employers Group, their liabil-ity for such conduct is predicated on their agency rela-tionshipwith Sierra, their inclusion in the complaintas named Respondents, and the allegation in the com-plaint that Jerry Weller personally committed the unlaw-'Drico Industrial Corp ,115 NLRB 931,Port Drum Co ,170 NLRBNo 51, fn3;Associated Divers and Contractors, Inc ,180NLRBNo 62, fn I SIERRA ACADEMY OF AERONAUTICS549ful conduct.Henry L. Spiegel Co.,Inc.,172NLRBNo. 88;Dean Industries,Inc.,162NLRB 1078,1100-1101.b.TheHart incidentEmployee Hart testified as follows. Sometime priorto the election,he told Everett that it was he whohad been the one who first communicated with theUnion,and not another employee as had been rumored.On or about the Wednesday before the election scheduledfor Tuesday,February 18, Hart found a note on hisdesk stating that he had received a call from one Hepin-stall of the Transamerica Corporation regarding possibleemployment.Hart returned the call,but was told thatHepinstallwould return shortly.About fiveminuteslater,Hart received a call from an individual who iden-tified himself as Hepinstall,Vice President of Transamer-ica, stated that he had a job vacancy for a,pilot andthatHart had been highly recommended,and arrangedtomeet with Hart on February 17. Hart mentionedthe conversation to Director of Flight Operations Bur-gess,who said that it did not"sound quite right"to him and that he would look into the matter. Onthe following day, Burgess told Hart that he had nothad time to make the investigation. ,On Friday or Saturday,Hart received a telephonecall from an individual who identified herself as Hepin-stall's secretary,postponed the meeting until Tuesday,February 18, and requested Hart to send a resumeimmediately to "Transamerica"at 436 10th Street, Room609, Oakland,California,because she understood thathe was to be hired.RollandWeller testified that thishad been his prior business address, but that he knewof no one named Hepinstall associated with his business.Hart testified that on Saturday Chief Flight InstructorCohen told him that he knew about the interview, andthat theWellers had arranged the job interview as aruse to keep Hart from voting at the election. Cohencorroborated Hart's testimony regarding their conversa-tion.According to Hart,Cohen also told him that Burgesshad requested Cohen not to say anything about thematter.According to Cohen,he also told Hart thattheWellerswere working for Sierra as consultantsrespecting union activity,and that the employees shouldbe careful and watch what they were doing.As a resultof this conversation,Hart cancelled the job interview,and he voted at the election.The complaint alleged that the Respondents, throughthe Wellers,unlawfully attempted to prevent an employ-ee from voting at the election.Respondents'sole defenseis that the record fails to establish that any employeewas prevented from voting.Thisdefense overlooks thefact that an attempt to prevent an employee from votingat a Board election,even if unsuccessful, constitutesinterference,restraint,and coercion violative of Section8(a)(1) of the Act.Holly Hill LumberCo. v. N.L.R.B.,380 F.2d 838(C.A. 4). The questioniswhether therecord establishes such an attempt.I find that it does.Icredit the uncontradicted testimony of Hart, whoappeared to be a credible witness. However,the recordcontains no direct evidence that either of the Wellerswas involved in the matter of the job interview andresume.The principal indirect evidence of their involve-ment consists of Cohen's testimony regarding his state-ment to Hart.Since there is nothing to show that Cohenhad any reason to lie to Hart,I am satisfied that Cohendid not concoct the information he gave to Hart. Therecord does not disclose how Cohen acquired the infor-mation.But since Cohen testified credibly that priorto his conversation with Hart,he had "only seen"the Welters and had never heard a conversation betweenthem and anyone else(see fn.9,infra),he must havereceived the information from a source other than theWellers. Cohen's testimony concerning the Wellers thusconstitutes hearsay as to them. Other evidence whichtends to indicate that the Wellers were involved isHart's testimony that he was told by Cohen that Burgesshad requested Cohen not to say anything about thematter.''But like that of Cohen,Hart's testimony consti-tutes hearsay as to the Wellers.All of this hearsaywas received without objection.Moreover,although bothof the Wellers testified,neither denied involvement inthe matter of the job interview.Cohen did not contradictHart'stestimony relating to Burgess, and the latterdid not testify.In such circumstances,the hearsay testi-mony of Cohen and Hart may be given its naturalprobative effect.Monroe Auto EquipmentCo.,153NLRB 912, 913, fn. 1.InMonroe,a former supervisor testified that he hadbeen informed by other supervisors that the employer'slabor relations consultant had outlined a plan for defeat-ing the union by discharging one Slack and other activeunion adherents shortly before the election.The Boardheld that although such hearsay testimony was unobject-ed to and undenied,itwas not sufficiently probative"without further corroboration"to justify a finding thatthe consultant was equally guilty with the employerin the unlawful discharge of Slack.Applying this princi-ple to the instant case,it is apparent that the testimonyofCohen and Hart,standing alone,isnot sufficientto justify a finding,binding upon the Wellers,that theywere involved in an unlawful plot to prevent Hart fromvoting.However, the record contains corroboration;i.e.,Rolland Weller's admission that his former businessaddress, including the room number,was identical withthe address to which Hart was instructed to send hisresume.No explanation for this remarkable indentityof addresses has been given.Indeed,as already noted,the Wellers did not deny their involvement in the matter,and their brief merely argues that the attempt was unsuc-cessful.In the light of this evidence as well as theevidence showing other unlawful conduct by the Wellers,it is difficult to escape the conclusion,and I find, thatthe Wellers were involved in the arrangement for Hart'sjob interview,and that it was for the unlawful purposeof attempting to prevent Hart from voting at the election.7I credit Hart's testimony that hetold Burgessabout the job interviewIt is immaterialthat the record does not disclose the method bywhich the Wellers intended to accomplish their purpose Perhaps theyhad no fixed plan and merely hoped that they could somehow succeedin eliminatingHart's voteFor example, they may have thought that 550DECISIONSOF NATIONALLABOR RELATIONS BOARDI further find that for the reasons stated in connectionwith Jerry Weller's conduct at employee Ward's home,Respondents are all responsible for the unlawful conducttoward Hart."C.The Dischargeof Lloyd1.Sierra's motivationEdward A. Lloyd was employed by Respondent asa flight instructor in mid-1968. He testified without con-tradiction that he had averaged 100 hours a monthof flying time, that he had been told by Everett thatthis was somewhat higher than that of other instructors,and that Everett had stated that he was pleased withLloyd's utilization of aircraft and wished that otherinstructors had his attitude and worked as hard as hedid.As noted, the employee meetings all took placeatLloyd's home. At the meeting of instructors andsupervisors held in late January, referred to above,Lloyd made known his support of the Union.On February 14, i.e., 4 days before the Board election,Sierra discharged Lloyd following two incidents in whichhe was involved. In the first incident, which took placeon February 13 while Lloyd was making an approachat Oakland Airport during a training flight with a student,Lloyd admittedly landed the plane on the, pavementabout 15 or 20 feet short of the line which representedthe beginning of the runway. Director of Flight Opera-tions Burgess was very disturbed by the incident andtoldLloyd in the presence of Chief Flight InstructorCohen that if he ever repeated such a landing, he wouldlose his job. Lloyd apologized and assured Burgessthat it would not happenagain.Shortly thereafter whenthe two met, Burgess asked whilesmiling,"Ed, haveyou made any more short landings today?" Lloyd smiledback and replied, "No, because I know better."Later the same day, a meeting was held in Everett'soffice. Those present included Everett, Vice PresidentsEverett and Newcomb, Burgess, and Cohen. The recordcontains no direct evidence as to what was said atthe meeting other than Cohen's testimony that the possi-bility of Lloyd's discharge was discussed. Cohen furthertestified without contradiction that he informed a Boardinvestigator that Everett stated at the meeting that theWellers had asked him which employees were supportersof the Union, had told Everett to watch those employeesand discharge any who made a mistake, and had alsotold Everett that he could discharge Lloyd. In addition,Cohen in effect testified that he told the Board investiga-tor that at the meeting Burgess had expressed oppositionto discharging Lloyd on the ground there was insufficientifhe had not yet voted before he arrived for the job interview, theycould delay his return to the polling place long enough to preventhis voting, or that they could chill his desire to vote by offeringhim a spurious job, or that they might be able to challenge his ballotif he accepted such a job"Cohen's testimony respecting what he told Hart concerning theWellers, and Hart's testimony respecting what Cohen told him concerningBurgess, constituted competent evidence of an admission by Cohen,binding upon his principal, Respondent Sierra, that Sierra knew ofthe plot See cases cited in fn 5, supracause and because he had already talked to Lloyd aboutthe short landing incident. Employee Hart testified with-out contradiction that he was told by Cohen that atthemeeting Everett requested Burgess to dischargeLloyd because of the short landing, but that Burgessdeclined, saying: "I have already talked to the, manabout the incident, it would look kind of bad nowto go back and fire him for something that we havealready resolved."9Everett testified that he was informed of the incidentand reprimand by Burgess, and that the latter recom-mended that nothing be done at that point. On thesame day, February 13, Burgess told Lloyd that Everettwanted Lloyd to prepare a written report on the shortlanding.When Lloyd protested, Burgess replied, "Ican't tell you how to word your letter but-be 'verycareful what you say. All I can tell you is you havetowrite a letter, that's all I can say. Just write itand be careful about how you word it."On the next day, February 14, the second of theabove-mentioned incidents took place. Early that morn-ing, after landing his plane following his first flightof the day, Lloyd taxied to the end position of theso-called tie-down area and parked the craft. About9 a.m., Burgess called Lloyd to his office and complainedabout his short landing and about taking the plane tothe tie-down area under ^ power rather than pushing itmanually. When Lloyd stated that he had taxied severaltimes before, Burgess asked him whether he had notread the sign posted by Sierra prohibiting the taxiingof planes into a tie-down. Lloyd replied that he hadnot read it, but that he knew that students were forbiddento taxi, in because of frequent mention of this ruleatmeetings. In addition, Burgess told Lloyd that hehad better get his report up to Everett. Sometime later,Lloyd prepared the report and took it to Everett's office.Lloyd told Everett that he was then scheduled for aflight, and Everett instructed him to return when hewas finished.Everett testified that on the same day, at an undis-closed hour subsequent to the parking incident; he calleda special meeting of Sierra's three board of directors,and they unanimously agreed to discharge Lloyd. Theminutes of the meeting, which are in evidence, statethat it took place at 3 p.m., that written reports hadbeen made by Burgess and by Lloyd concerning,theshort, landing, that Burgess had also made a writtenreport concerning the parking incident, that the directorsregardedLloyd's conduct as dangerous, and that itwas unanimously decided to discharge him.When Lloyd completed his flight, he went to Everett'soffice where he found Everett and Newcomb. Everettwas examining Lloyd's report, stated that he did notlike "this," and informed Lloyd that he was discharged.Lloyd asked why he 'was being discharged for doing"Cohen credibly testified that the Wellers arrived at the meetingafterLloyd had been discussed, that Everett asked him and Burgessto leave, and that prior to his conversation with Hart, he had "onlyseen" the Wellers and had never heard a conversation between themand anyone else SIERRA ACADEMY OF AERONAUTICS551"these two things" when other instructors had not beenterminated for the same conduct. Everett replied, "Well,perhaps we 'should have started becoming a little strictera long time ago." When Lloyd then outlined the highquality of his work and made a plea for suspensionrather than discharge, Everett turned to Newcomb toask what he thought. Newcomb replied that it washard for him to change his decision. When Lloyd thenpointed out that Shepson had not been dischargedalthough he had damaged a plane, Everett replied thatno one could tell him whom to fire, and that Shepsonmight very well be discharged. He then added, "Well,perhaps later in the future we will reconsider yourapplication for employment."The complaint alleged that Respondent Sierra, actingon the suggestion, counsel, and advice of RespondentsRolland and Jerry Weller, discharged Lloyd becauseof his support for the Union and other protected activi-ties.Respondents' brief admits that the discharge wasmade after consultation between Sierra and the Wellersbut asserts that it was motivated solely by the shortlanding and parking incidents.Ifind the asserted reasons for the discharge to beunpersuasive. Everett was not a credible witness"' andI reject his testimony that the two incidents were thesole basis for Lloyd's discharge. In addition, the evidenceshows that Burgess did not deem the two infractionsto be sufficiently serious to warrant discharge. AlthoughEverett could have felt otherwise, it is significant thatwhen Burgess relayed Everett's request for a writtenreport on the short landing, he warned Lloyd to worditcarefully and mysteriously stated that he could sayno more. This suggests that something more was involvedthan mere evaluation of the short landing." It is alsosignificant that Everett did not order Lloyd to discontinueflying even after the second incident, a circumstancewhich suggests that Everett himself did not'regard theinfractions as serious. This conclusion is buttressed bythe fact that Everett momentarily wavered in his decisionto discharge Lloyd and that, despite his professed belief"'Everett testified that the shortlandingwas "absolutely forbidden"by the FAA regulations In support of his testimony, Respondentsintroduced an FAA advisory circular relating to runwaysWithoutattempting to analyze its highly technical contents which are not explained'in the record, I note that the circular is dated April 29; i.e , some10weeks after the discharge-a fact that must have been known toEverett when he gave the quoted testimony Everett further testifiedthat the buildingsand landused by Sierra are leased from the Portof Oakland, which hasissuedrules and regulationsgoverningtenantsatOakland AirportAmong other things, the rules provide that noaircraft shall beoperated in a mannerwhichendangersor is likelyto endangerpersons or property. Everett testifiedthat,shortly beforeMay 12, he requested Coleburg, the operations officer of the Airport,for his opinion respecting the shortlanding,and that he received aletter from Coleburg regarding the matterOn interrogation by theGeneral Counsel, he testified three times that the letter was receivedin the mailHowever, when it was pointed out that the letter wasnot folded, he admitted that Coleburg had been to Sierra's office,that the letter may have been typed in the office, that Coleburg'ssignature was in green ink, and that Sierra used green ink" Cohen apparently sensed this for, as Hart testified without contra-diction, he was told by Cohen that the latter knew that Lloyd wouldbe discharged, but did not know on what groundsthatLloyd's conduct was serious, he told Lloyd thathe might consider reemploying him in the future.Everett's testimony also shows that despite the postedsign forbidding the taxiing in of aircraft, Sierra's instruc-tors frequently disobeyed the notice. However, I donot credit either his testimony that he first learnedof such disobedience after Lloyd's discharge, or histestimony that Burgess and Cohen assured him at thetime of the second Lloyd incident that the instructorswere obeying the notice. In view of the small numberof instructors employed by Sierra, the ease with whichBurgess was able to observe Lloyd's two infractions,and the frequency of the disobedience, I find it difficultto believe that Burgess and Cohen were unaware ofthe situation or that they withheld the information fromEverett. In addition, when Lloyd pointed out at thetime of his discharge that other instructors had notbeen discharged for conduct like his, Everett did notcontradict him. On the contrary, he tacitly admittedhis knowlege that other employees had engaged in thesame conduct by stating that perhaps he should havebecome stricter earlier.Of course, Everett was notrequired to tolerate rule infractions indefinitely. Howev-er, his defense would be considerably more plausibleif he had explained why a previously overlooked infrac-tion should have become intolerable 4 days before theBoard election when committed by a known union sup-porter.Further evidence relating to Sierra's motive may befound in Cohen's testimony that he disclosed to a Boardinvestigator Everett's statement that he had been advisedby the Wellers to seize on any mistake made by aunion supporter, and Lloyd in particular, as a basisfor discharging him. Such testimony constitutes compe-tent evidence of an admission, binding upon Sierra,thatEverett received such advice.12 Finally, Sierra'streatment of employee Shepson suggests that Everettcarried out the advice received from the Wellers. Asalready found, Everett, to whom Shepson had expressedantiunion views, declined Shepson's offer to pay thedeductible following his negligence which resulted indamage to one of Sierra's aircraft, and reassured Shepsonthat his job was not in jeopardy. Such action wasindirect contrast to the treatment of Lloyd, whoseinfractions had resulted in no damage. Moreover, afterSierra learned that Shepson had changed his mind andvoted for the Union, the job reassurance was revoked.For the above reasons, I reject Respondent's explana-tion for the discharge of Lloyd as pretextual and findthat it was motivated by his prounion views and activity.I therefore find that by discharging Lloyd, RespondentSierra engaged in unlawful discrimination, thereby violat-ing Section 8(a)(3) and (1) of the Act.2.The Wellers'responsibilityEmployee Hart testified that he was told by ChiefFlight Instructor Cohen that at the above mentionedmeeting in Everett's office on February 13 the Wellers'ZSee cases cited in fn5, supra 552DECISIONS OF NATIONALLABOR RELATIONS BOARDasked Everett for the names of the employees supportingthe Union,suggestedtheir discharge for the slightestprovocation, and recommended the discharge of Lloydbecause of the short landing incident. Cohen testifiedthat he did not recall making such statements to Hart,that he told Hart that he had been present when thedischarge of Lloyd was discussed, and that he alsoinformed Hart that the Wellers were working for Everettin connection with union activity and that the employeesshould be careful. As already noted, Cohen also testifiedthat he had never heard a conversation between theWellers and anyone else and that he told a Board investi-gator Everett informed him about the discharge advicegiven by the Wellers.The General Counsel contends that the record issufficient to justify a finding, binding on the Wellers,that they advised Everett to use the short landing asa. pretext to discharge Lloyd because of hisunion sup-port; that theWellers thus aided Sierra in violatingthe Act; and, that an agent who so'aids an employeris himself guilty of an unfair labor practice and subjectto the Act's remedial process. It is the General Counsel'stheory that Hart testified that he was told by Cohenthat the latter was present when the Wellers gave theadvice in question to Everett; that, Cohen's statementtoHart constituted a prior statement inconsistent with'Cohen's subsequent testimony at the hearing; that underSection 1235 of the new California Evidence Code theprior statement is admissible for the purpose of provingthe fact stated; that Cohen told Hart the truth andtestified falsely at the hearing; and hence that Hart'stestimony establishes that theWelters,who did notdeny giving the advice, did in fact give it.Ifind it unnecessary to resolve the conflict betweenHart and Cohen regarding their conversation. For evenifHart's version is accepted, I find no conflict betweenthat version and Cohen's testimony that he never hearda conversation between the Wellers and anyone else.Contrary to the General Counsel, Hart did not testifythat Cohen said he was present when the Wellers madethe statements.He merely testified that Cohen saidthat theWellers made the statements. On the recordbefore me, I am satisfied that Cohen was not presentat the meeting after the Wellers arrived and that, ashe told a Board investigator, he obtained his informationas to what the Wellers said from Everett. It follows,and I find, that Cohen's testimony as to Everett's disclo-sure of the statements by the Wellers constituted hearsayas to the latter.The General Counsel furtherarguesthatCohen'stestimony may properly be used as evidence under theadmission exception to the hearsay rule. His theoryis that the Wellers, being Sierra's agents, are "employ-ers" within the meaning of Section 2(2) of the Act;thatRespondents' answers admit the allegation in thecomplaint that Sierra and the Wellers constitutea singleemployer; that as a consequence, Cohen and Everettwereagentsof the Wellers as well as of Sierra; andthat Cohen's testimony as to Everett's disclosures con,-cerning the Weller statements constitute probative admis-sions binding upon the Wellers.Paragraph III of the complaint alleged as follows:Respondents,at all times material herein, haveconstituted an employer engaged in commerce andin operations affecting commerce within the mean-ing of Section 2(2), (6) and(7) of the Act.I interpret the quoted language as an allegation thatRespondents are one employer for' jurisdictional purpos-es only.I do not construe it as alleging a single employerfor all purposes.If the General Counsel desired tolitigate the question whether Respondents constituteda single employer for purposes other than jurisdiction,a more explicit allegation was required.I do not considerparagraph III of the complaint sufficient to raise thatquestion.In any event,the question involves a mixedquestion of fact and law.To the extent that the answersmay be regarded as admitting a conclusion'of law,they are not dispositive'of the question.And wereI required to decide whether or not the record establishesthat Respondents are a single employer for the purposesought by the General Counsel,Iwould conclude thatit does not.The issue then boils down to whether Cohen's hearsaytestimony,unobjected to and undenied,is sufficient tojustify a finding, binding upon Respondents Rollandand JerryWeller,that they made the statements inquestion to, Everett.Standing alone,such testimonyisnot sufficient.Monroe Auto EquipmentCo., supra.Since there is no corroboration,Ifind'that the recorddoes not warrant such a finding.13 I therefore find thatthe General Counsel has failed to establish the Wellers'statutory responsibility for the dischargeof Lloyd.CONCLUSIONS OF LAWA. Respondent Sierra violated Section 8(a)(1) of theAct by coercively attempting to persuade employeesto withdraw their support from the Union, by unlawfullyinterrogating an employee, by unlawfully promising ben-efits to him, and by unlawfully revoking its promisedassurance that he would not be discharged.B. Respondent Sierra and Respondents Rolland andJerryWeller violated Section 8(a)(1) of the Act byunlawfully, holding out to employees the possibility ofincreased insurance benefits in order to induce themto vote against the Union and by unlawfullyattemptingto prevent an employee from voting at the Board election.C. By unlawfully discharging Lloyd because of hisunion views and activity, Respondent Sierra violatedSection 8(a)(3) and (1) of the Act.D. The aforesaid unfair labor practices affect com-merce withinthe meaningof the Act.E. Respondents did not violate the Act by any conductnot found herein to constitute an unfair labor practiceby them.'1For thisreason,it isunnecessaryto reach the question whethera labor consultantissubjectto the Act'sremedial process wherehe adviseshisprincipal to commit an unfairlaborpracticeInotein passingthat the cases relied on by the General Counsel involveddirect conduct by the employer's agent vis-a-vis the employees, e g ,interrogationNatiohalWelders Supply Co ,132NLRB 660,GuildIndustries Mfg Corp, 133 NLRB 1719, amended in 135 NLRB 971 SIERRA ACADEMY OF AERONAUTICSTHE REMEDYI shall recommend that Respondents cease and desistfrom their unfair labor practices and that they takecertain affirmative action designed to effectuate the poli-cies of the Act Specifically, I shall recommend thatSierra offer to Lloydimmediateand full reinstatementto the position which he held at the time of the discrimina-tion against him or to a substantially equivalent position,without prejudice to his seniority and other rights andprivilegesI further recommend that Respondent Sierramake Lloyd whole for any loss of earnings he mayhave suffered by reason of the discriminationagainsthim, by paying to him a sum of money equal to thatwhich he would have been paid by Sierra absent suchdiscrimination,less net earningsduring the said periodThe loss of earnings shall be computed in the mannerset forth in FW Woolworth Company,90NLRB289, andIsis Plumbing & Heating Co, 138 NLRB 716RECOMMENDED ORDERA Respondent Sierra, its officers, agents, successors,and assigns, shallICease and desist from(a)Unlawfully interrogating or threatening its employ-ees, promising them possible benefits in order to inducethem to vote against unionization, or unlawfully attempt-ing to prevent employees from voting at a Board election(b)Unlawfully discharging employees or otherwiseunlawfully discriminating in regard to their hire, tenureof employment, or any term or condition of employment(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of any rightguaranteed in Section 7 of the Act2Take the following affirmative action(a)Offer to Edward A Lloyd immediate and fullreinstatement to his former or a substantially equivalentposition, and make him whole for any loss of earningshe may have suffered by reason of Respondent's discrim-ination against him, in the manner set forth in thesection herein entitled "The Remedy "(c)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue and the right of reinstatement under the termsof this Recommended Order(e)Post at its place of business in Oakland, California,copies of the attached notice marked "Appendix A "'"79In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Order553Copies of said notice,on forms provided by the RegionalDirector for Region 20 after being signed by Respond-ent's representatives,shall be posted by the Respondentimmediately upon receipt thereof and maintained bythem for 60 consecutive days thereafter in conspicuousplaces where notices to employees are customarily post-edReasonable steps shall be taken to insure that saidnotices are not altered,defaced,or covered by anyother material(f)Post at its place of business in Oakland,California,copies of the attached notice marked"Appendix B"after signed copies thereof shall have been deliveredto it The same conditions shall be observed with respectto the posting of Appendix B as with respect to AppendixA(g)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of the receiptof this Decision and Recommended Order, what stepshave been taken to comply herewith iSB Respondents Rolland and Jerry Weller, doing busi-ness as Transamerican Employers Group, their officers,agents, successors, and assigns, acting directly or indi-rectly as agents of Sierra Academy of Aeronautics,Inc , shallICease and desist from(a)Unlawfully promising possible benefits to theemployees of Sierra Academy of Aeronautics, Inc ,in order to induce them to vote against unionization(b)Unlawfully attempting to prevent the employeesof Sierra from voting at a Board election(c) In any 'like or related manner interfering with,restraining, or coercing employees of Sierra in the exer-cise of rights guaranteed by Section 7 of the Act2Take the following affirmative action(a)Deliver signed copies of the attached notice marked "Appendix B" to Sierra Academy of Aeronautics,Inc , for posting at its place of business in Oakland,California "' Copies of such notice will be furnishedby the Regional Director for Region 20herein shall as provided in Section 102 48 ofthe Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the noticereadingPosted by Order of the National LaborRelations Boardshall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard15In the event thatthisRecommendedOrder is adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 20 in writing within 10 days from the date ofthis Order what steps it has taken to comply herewith" In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 ofthe Rules andRegulationsbe adopted by the Board and becomeitsfindingsconclusionsandorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard 554DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of the receiptof this Decision and Recommended Order, what stepshave been taken to comply herewith."" In the event that this Recommended, Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 20, in writing, within 10 days from the date ofthis Order, what steps it has taken to comply herewith."APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct givesall employeesthese rights:To engage in self-organizationTo form,join or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargainingor other aid or protection; andTo refrain from any or all of thesethings.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT unlawfully discharge employeesor otherwise discriminateagainst thembecause oftheir union activities.WE WILL NOT unlawfullyquestionor threatenour employees.WE WILL NOT unlawfully offer possible benefitsto employees to induce them to voteagainst unioni-zation.WE WILL NOT unlawfully attempt to preventemployees from voting at a Board election.WE WILL offer to take back Edward A. Lloydto his old job and pay him for all the wages helost because of his discharge.SIERRA ACADEMY OFAERONAUTICS, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify Edward A. Lloyd if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.Thisisan officialnotice and must not be defacedby anyone.This notice mustremainposted for 60 consecutivedays from the date ofposting and mustnot be altered,defaced, or covered by any othermaterial.Any questionsconcerningthis notice or compliancewith its provisions, may be directed to the Board'sOffice, 13050 FederalBuilding,450 Golden Gate Avenue,Box 36047, San Francisco, California 94102, Telephone556-0335.NOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWe hereby notify the employees of Sierra Academyof Aeronautics, Inc., that:WE WILL NOTunlawfully offer possible benefitsto Sierra's employees to induce them to vote againstunionization.WE WILL NOT unlawfullyattempt to preventSierra's employees from voting at a Board election.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce Sierra's employ-ees in the exercise of their rights guaranteed bythe NationalLaborRelations Act.APPENDIX BROLLAND WELLER ANDJERRY WELLER, D/B/ATRANSAMERICANEMPLOYERS GROUP(Employer)DatedBy(Representative)Title)This is an official notice and must not be defacedby anyone.This Noticemust remainposted for 60 consecutivedays from the date ofposting andmust not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 13050 FederalBuilding, 450 Golden Gate Avenue,Box 36047, San Francisco, California 94102, Telephone556-0335.